Citation Nr: 1302214	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  04-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 13, 1998, for the assignment of an increased rating to 60 percent for herniated nucleus pulpous at L4-5, fibromyositis and lumbosacral paravertebral muscles, for purposes of accrued benefits. 

2.  Entitlement to an effective date earlier than November 13, 1998, for a total rating for compensation purposes based on individual unemployability (TDIU), for accrued benefits purposes. 

3.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to January 1954.  The Veteran died in December 2003, and the Appellant is his surviving spouse. 

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from a March 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied the benefits currently on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in August 2006, January 2008, January 2010, September 2010, and June 2011.

In August 2006, the Board denied the Appellant's claims and she appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2007 joint motion, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion.  The Board remanded the appeal for additional development in January 2008 and January 2010. 

In September 2010, the Board denied the appellant's claims and she appealed that decision to the Court.  Pursuant to an February 2011 joint motion, the Court vacated the Board's decision and remanded the matter for compliance with the terms of the joint motion. 

In June 2011, the Board again remanded this case for development pursuant to the instructions of the joint motion.  Specifically, the Board remanded the case for the promulgation of a Supplemental Statement of the Case (SSOC) which included all appropriate VA laws and regulations pertaining to the claim for DIC benefits, including the provisions of 38 U.S.C.A. § 1318 and DIC generally, and ensure that the document was mailed to the Appellant at her correct address of record.  An SSOC was subsequently promulgated in October 2012 to the Appellant's address of record which included a summary of the current provisions of 38 U.S.C.A. § 1318.  No deficiencies have been noted in regard to this SSOC.  Therefore, the Board finds that June 2011 remand directives have been substantially accomplished, and that a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  All notification and development necessary for the disposition of this appeal have been completed.

2.  The Veteran did not appeal a December 1995 rating decision to the extent it
denied an increase in the 20 percent evaluation then assigned for his lumbar spine disorder.  New and material evidence was not received within the appeal period of this decision.

3.  The record indicates the Veteran had an informal increased rating claim for his service-connected lumbar spine disorder pursuant to VA regulations from November 4, 1996.

4.  The record does not reflect it was factually ascertainable that the Veteran satisfied the criteria for a 60 percent schedular rating prior to November 13, 1998, to include the 1 year period prior to the November 4, 1996, informal increased rating claim.

5.  The record does not reflect it was factually ascertainable that the Veteran satisfied the criteria for assignment of a TDIU prior to November 13, 1998.

6.  The Veteran's service-connected disabilities were not continuously rated totally disabling, for 10 years prior to his death, nor was he in receipt of an unemployability rating for 10 years prior to his death, nor was he held as a prisoner-of-war (POW) while on active duty.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 13, 1998, for the assignment of a 60 percent evaluation for herniated nucleus pulpous at L4-5, fibromyositis and lumbosacral paravertebral muscles, for purposes of accrued benefits are not met.  38 U.S.C.A. §§ 1155 , 5103A, 5107, 5110, 5121, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.1000, 3.400. 4.1, 4.2, 4.10 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5292-5295 (2001). 

2.  The criteria for an effective date earlier than November 13, 1998, for an award of a TDIU, for purposes of accrued benefits are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 5121 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.157, 3.159, 3.341, 3.400, 3.1000, 4.16(a) (2012). 

3.  The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.22, 3.159, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Appellant was sent VCAA-compliant notification via letters dated in May 2005 and April 2008, and it is clear from the record that the Appellant and her representative are fully aware of the evidence necessary to establish entitlement to the benefits sought.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  They were likewise given ample time to submit any such evidence.  Although the April 2008 letter was not sent prior to initial adjudication of the Appellant's claim, this was not prejudicial to her, since she was subsequently provided adequate notice, the claims were readjudicated, and SSOCs were promulgated in December 2009 and October 2012.  Therefore, under the specific facts of this case, the Board finds that the Appellant was properly notified.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, supra; Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Although, as noted in the Introduction, it was previously contended that the Appellant had not been provided an adequate SSOC regarding her claim for DIC under 38 U.S.C.A. § 1318, this error was corrected by the October 2012 SSOC and no deficiency has been alleged regarding this document.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of her claims, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  In fact, by a statement dated in November 2012 the Appellant reported that she had no other information or evidence to submit, and requested that her case be returned to the Board for further appellate consideration as soon as possible.  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran and/or Appellant in this case.  Therefore, there is no reasonable possibility that any further development would aid in the resolution of these claims.  

The Board also notes that in the previous decision of September 2010, it determined that VA's duties to notify and assist under the VCAA had been satisfied.  Although this decision was vacated by the Court, the February 2011 joint motion which was the basis for this action did not identify any specific deficiency in either the duty to notify or assist.  As detailed below, the joint motion contended that the Board provided inadequate reasons and bases for its determination that earlier effective dates were not warranted as the decision did not discuss certain relevant evidence of record.  As already noted, it was contended that the Appellant had been provided with an inadequate SSOC on her claim for DIC under 38 U.S.C.A. § 1318, and this was corrected in October 2012.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to notify and assist, such would have surfaced in the joint motion or the Court Order so that any deficiencies could be corrected.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (A veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and a claimant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Earlier Effective Date

A.  General Legal Criteria

The law governing claims for accrued benefits provides that, upon the death of a veteran, periodic monetary benefits authorized under laws administered by VA to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to his spouse. 38 C.F.R. § 3.1000(a)(1)(i).

In this case, the Appellant is seeking accrued benefits on the basis that an earlier effective date is warranted for the assignment of the Veteran's increased rating of 60 percent for his service-connected lumbar spine disorder, as well as assignment of a TDIU.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In short, the same criteria apply to both claims.  

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (Noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

B.  Analysis - Lumbar Spine

In this case, the Board finds that the Veteran was not entitled to an effective date earlier than November 13, 1998, for the assignment of a 60 percent rating for his service-connected lumbar spine disorder.

A review of the record shows that prior to his death in December 2003, the Veteran had perfected appeals from a December 1995 rating decision which, in part, denied entitlement to TDIU, and an April 1999 rating decision that denied an increased rating for his lumbar spine disorder which, at that time, was rated 20 percent disabling from 1971.  At this point, it should be noted that while the December 1995 rating decision also denied an increased evaluation for the Veteran's service-connected lumbar spine disorder, he did not appeal this issue.  (See April 1996 NOD).  Thus, the December 1995 rating action constituted a final decision as to the claim for an increased rating for the lumbar spine disorder.  See 38 C.F.R. 
§§ 20.1103, 20.302. 

Given the finality of the December 1995 rating decision, the earliest effective date for an increased rating for the service-connected lumbar spine disorder can be no earlier than the first time that the post-December 1995 record shows a claim and/or entitlement to the 60 percent rating. 

The record shows that based on the findings from VA examinations in October 1998 (in connection with the claim for TDIU), the RO, in April 1999, denied an increase in the 20 percent evaluation then assigned.  Thereafter, the Veteran perfected an appeal to this rating decision.  Following receipt of two evaluation reports from a private physician, dated in May 1999 and September 1999, which included an opinion that the Veteran was totally disabled, the RO assigned an increased rating to 60 percent and granted entitlement to TDIU by rating action in July 2001; each effective from November 13, 1998, which was identified as the date of receipt of his claim for increase.

In the Board's vacated 2010 decision, the Board determined that a claim for increase was received from the Veteran in November 1968.  In finding that the Veteran had submitted an increased rating claim for his service-connected lumbar spine disability in November 1998, the Board, in essence, concluded that no claim had been filed from the time of the December 1995 rating decision and prior to that date.  However, the February 2011 joint motion contended that the Board did not discuss whether a November 4, 1997, treatment record showing right paravertebral muscle spasm or the October 31, 1998, VA examination constituted informal claims for benefits pursuant to 38 C.F.R. § 3.157.  The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

The Board notes that the treatment record identified by the joint motion as being dated November 14, 1997, includes other notations in the record itself which indicates it was actually from November 14, 1996.  Further, such a determination is more beneficial to the Veteran.  Moreover, after careful consideration of 38 C.F.R. § 3.157 and the records identified by the February 2011 joint motion, the Board concludes that, for the purposes of this case, the record reflects the Veteran had an informal increased rating claim for his service-connected lumbar spine disorder from November 4, 1996.  Reasonable doubt was resolved in favor of the claimant in making this determination.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board notes that finding the Veteran had an informal claim prior to the current effective date of November 13, 1998, does not end the adjudication of this case.  As stated above, the statutory and regulatory criteria provide that for increased rating claims the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (Emphasis added).  The law also mandates the Board review the evidence from 1 year prior to the date of claim in making such a determination.  Id.  In short, the Board must review the record to determine whether it was factually ascertainable that the Veteran satisfied the criteria for a 60 percent rating for his service-connected lumbar spine disorder prior to the current effective date of November 13, 1998, to include during the 1 year period prior to the November 4, 1996, informal increased rating claim.  

In making this determination, the Board is cognizant of the provisions of 38 C.F.R. § 3.156(b) which reflect that when new and material evidence is received prior to the expiration of the appeal period such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  However, as detailed below, the evidence of record does not reflect it was factually ascertainable the Veteran satisfied the criteria for a rating in excess of 20 percent for his service-connected lumbar spine disorder prior to the current November 1998 effective date.  As such, new and material evidence was not received prior to the expiration of the appeal period for the December 1995 rating decision.  Therefore, this evidence does not affect the finality of the December 1995 rating decision.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining whether it was factually ascertainable a 60 percent rating was warranted for the Veteran's service-connected lumbar spine disorder prior to November 13, 1998, the Board notes that the criteria for evaluating spine disabilities was substantially revised during the pendency of this appeal.  For example, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating intervertebral disc syndrome were amended, effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  In addition, effective September 26, 2003, further changes have been made to the remaining criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  However, as the focus of this case is the period prior to November 13, 1998, the Board finds that the revised criteria are not for consideration in the instant case.  VAOPGCPREC 3-2000 (April 10, 2000).  

Under the criteria in effect at that time, Diagnostic Code 5292 provided for the evaluation of limitation of motion of the lumbar spine.  When the limitation of motion of the lumbar spine was slight, a 10 percent rating is provided.  When the limitation of motion was moderate, a 20 percent rating is provided.  When the limitation of motion was severe, a rating of 40 percent is warranted.  38 C.F.R. 
§ 4.71a (2001).

Under the criteria in affect at that time, Diagnostic Code 5293 provided for evaluation of intervertebral disc syndrome.  Intervertebral disc syndrome was assigned a noncompensable rating when it postoperative, cured.  A 10 percent evaluation was assigned when it is mild.  Moderate symptoms with recurring attacks were assigned a 20 percent evaluation.  Severe symptoms, with recurring attacks and intermittent relief were assigned a 40 percent evaluation.  Pronounced symptoms that were persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief are assigned a 60 percent evaluation.  The maximum evaluation available under Diagnostic Code 5293 was 60 percent. 38 C.F.R. § 4.71a (2001).

Finally, Diagnostic Code 5295, in effect at that time, provided for the evaluation of lumbosacral strain.  With characteristic pain on motion, a rating of 10 percent was provided.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position, a rating of 20 percent was provided.  When severe with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, a rating of 40 percent was provided.  38 C.F.R. § 4.71a (2001).

As already noted, the Veteran was in receipt of a 20 percent rating for his lumbar spine disorder prior to November 13, 1998.

In this case, the Board finds that it was not factually ascertainable prior to November 13, 1998, that the Veteran satisfied the schedular criteria for a 60 percent rating to include the 1 year period prior to the November 4, 1996, informal claim.  In pertinent part, the evidence of record for the period prior to the date of the informal claim primarily concerned conditions other than the service-connected lumbar spine disorder.  Indeed, the record for the service-connected lumbar spine disorder during this period appears to primarily consist of the November 4, 1996, treatment record and the VA examinations conducted October 22, 1998, and October 31, 1998.  

The Board notes that the November 4, 1996, treatment record did not contain any findings regarding the range of motion of the Veteran's lumbar spine.  As such, there is nothing in this record upon which the Board can determine whether a rating in excess of 20 percent is warranted under Diagnostic Code 5292.  There is also nothing in this treatment record to support a finding that the Veteran had more than moderate symptoms of intervertebral disc syndrome so as to warrant a rating in excess of 20 percent under Diagnostic Code 5293.  With respect to Diagnostic Code 5295, this record essentially reflects complaints of pain, and has findings of tenderness and muscle spasm, which is consistent with the criteria for a 20 percent rating under this Code.  There were no findings indicative of severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  Thus, it was not factually ascertainable from the November 4, 1996, treatment record that a rating in excess of 20 percent was warranted.

In regard to the October 1998 VA examinations, the Board notes that a VA general medical examination conducted October 22, 1998, noted paralumbar moderate muscular spasm with chronic low back pain, discogenic disease with bulging disc at L2-L3, L3-L4 with mild scoliosis of the lumbar spine.  A VA spine examination conducted October 31, 1998, showed forward flexion to 55 degrees, extension to 30 degrees, lateral to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  This examination further noted some decreased strength and sensation in the lower extremities, moderate muscle spasm, and negative straight leg raising.  

With respect to the range of motion findings in October 1998, the Board observes that the current rating criteria defines normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (2012).  Although the criteria under Diagnostic Code 5292 was less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association  Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.  

In this case, the range of motion findings for the October 1998 VA examinations showed more than half of normal forward flexion, extension, lateral flexion, and rotation.  As such, it appears to demonstrate no more than moderate limitation of motion, which is consistent with the current 20 percent rating under Diagnostic Code 5292.  In short, the Veteran did not meet or nearly approximate the criteria of severe limitation of motion so as to warrant a higher rating under this Code.

Similarly, the findings of the October 1998 VA examination indicated no more than moderate symptomatology of intervertebral disc syndrome; i.e., he did not meet or nearly approximate the criteria of severe to pronounced symptomatology so as to warrant a rating in excess of 20 percent under Diagnostic Code 5293.  For example, there were findings of moderate muscle spasm, negative straight leg raising, and only mild scoliosis of the lumbar spine.  Although there was evidence of diseased disc, such is the case with all findings of intervertebral disc syndrome; i.e., if there were no findings of diseased disc he would not have been evaluated for intervertebral disc syndrome under any circumstances.  The criteria for a 60 percent rating under Diagnostic Code 5293 requires that such findings be consistent with pronounced symptomatology, which is not the case with respect to the October 1998 VA examinations.

Finally, the Board notes that, as with the November 4, 1996, treatment record, the October 1998 VA medical examinations showed evidence of pain and muscle spasm due to the service-connected lumbar spine disorder, which is consistent with the 20 percent criteria under Diagnostic Code 5295.  There is still no evidence of indicative of severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.

Nothing else in the evidence of record for the period prior to November 13, 1998, to include the 1 year period before the November 4, 1996, informal claim reflects that it was factually ascertainable the Veteran satisfied the criteria for a rating in excess of 20 percent prior to that date.  As such, the evidence does not support an effective date earlier than November 13, 1998, for the assignment of a 60 percent rating for the Veteran's service-connected lumbar spine disorder for accrued purposes.  Thus, the benefit sought on appeal is denied.

C.  Analysis - TDIU

The Board also finds that it was not factually ascertainable the Veteran satisfied the criteria for an assignment of a TDIU prior to November 13, 1998.

Initially, the Board observes that the Veteran had a claim for TDIU pending since 1993.  However, as with the lumbar spine disorder, it was not factually ascertainable that the Veteran satisfied the criteria for a TDIU prior to the current November 1998 effective date.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

For the reasons detailed above, the Board has determined that the Veteran was not entitled to a rating in excess of 20 percent for his service-connected lumbar spine disorder prior to November 13, 1998.  His only other service-connected disability prior to that date was bilateral pes planus, evaluated as noncompensable (zero percent disabling).  As such, he did not satisfy the criteria for consideration of a TDIU on a schedular basis prior to that date.  See 38 C.F.R. §§ 3.340, 4.16(a), 4.25.  

Although the Veteran did not meet the schedular requirement for a TDIU until November 13, 1998, extra-schedular consideration is to be afforded to a veteran who fails to meet the percentage standards and is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16.  

In determining whether a veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

In this case, the evidence does not present any unusual factors that might serve as a predicate for a finding of unemployability due solely to the Veteran's service-connected lumbar spine disorder and bilateral pes planus.  The Veteran was never hospitalized for any problems related to his service-connected disabilities, and while the evidence showed that he had been unemployed for several years prior to November 1998, there is no objective or competent medical evidence which showed that his service-connected disabilities, alone, render him unemployable.  Further, the record indicates he experienced impairment due to nonservice-connected disabilities to include a cervical spine disorder, bilateral shoulder disorder, diabetes mellitus, vertigo, cataracts, chronic fibromyositis, thrombophlebitis in his right leg, and psychiatric problems.  There were also no findings in the evidence of record that he was unemployable due to his service-connected disabilities until the private medical opinions in 1999, which are subsequent to the current November 13, 1998, effective date for TDIU.

In view of the foregoing, the Board finds that it was not factually ascertainable prior to November 13, 1998, that the Veteran's service-connected disabilities were so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment.  As such, he did not satisfy the criteria for an assignment of a TDIU prior to that date.  Consequently, the Board concludes that an effective date earlier than November 13, 1998 for the award of a TDIU for accrued purposes is not warranted, and the appeal is denied.

II.  DIC under 38 U.S.C.A. § 1318

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318 . 

Even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected , if: (1) the veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war who died after September 30, 1999. 

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2) ; (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22 . 

The Board notes that there have been a number of court decisions in recent years that have resulted in some confusion in the processing of claims for DIC benefits under 38 U.S.C.A. § 1318.  However, clarification has been provided by two decisions from the Court. 

Interpreting 38 U.S.C.A. § 1318(b)  and 38 C.F.R. § 3.22(a) (2), the Court found that a surviving spouse can attempt to demonstrate that the veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the veteran's death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a) , as it existed, permitted a DIC award in a case where the veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278 (1999). 

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service- connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims. 65 Fed. Reg. 3,388  (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal Circuit held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106 , did permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318  and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a) , which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002). 

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a)  and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the veteran's survivor, i.e., claims where no claim had been filed during the veteran's life or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.  Id. at 1379- 80. 

On December 2, 2005, VA promulgated a final rule, 70 Fed. Reg. 72,211  (Dec. 2, 2005), which effectively barred entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2)  on the basis of hypothetical entitlement.  See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (Affirming VA's regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  In this regard, 38 C.F.R. § 20.1106 was amended, and section 1318 claims will be decided with regard to prior disposition of those issues during the veteran's lifetime.  The implementing rule stated that "VA will apply this rule to claims pending before VA on the effective date of this rule [December 2, 2005], as well as to claims filed after that date."  See also Rodriguez v. Peake, 511 F.3d 1147   (Fed. Cir. 2008). 

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death. 

At the time of his death on December 19, 2003, the Veteran's only service-connected disabilities were the lumbar spine disorder, rated 60 percent disabling from November 13, 1998, (20 percent prior to that time) and bilateral pes planus, rated noncompensably disabling.  He was also in receipt of TDIU from November 13, 1998.  For the reasons detailed above, the Board has determined the Veteran was not entitled to a rating in excess of 20 percent for his service-connected lumbar spine disorder or assignment of a TDIU prior to November 13, 1998.  As such, the Veteran was not rated at 100 percent for at least the first five years after his discharge from service nor was he rated totally disabled for at least the last 10 years of his life.  Therefore, the Veteran was not continuously rated totally disabled due to a service-connected disability or by reason of unemployability for a period of 10 years or more at the time of his death. 

The Board also notes that none of the other "entitled to receive" exceptions contemplated by 38 C.F.R. § 3.22 appear applicable to the instant case. 

The Board further observes that the Veteran died decades after his discharge from active service, and nothing in the record reflects he was a POW during such service. 

In view of the foregoing, it does not appear the criteria for DIC under 38 U.S.C.A. 
§ 1318 have been met, and the claim must be denied. 


ORDER

An effective date earlier than November 13, 1998 for the assignment of a 60 percent evaluation for herniated nucleus pulpous at L4-5, fibromyositis and lumbosacral paravertebral muscles, for purposes of accrued benefits, is denied. 

An effective date earlier than November 13, 1998 for TDIU, for purposes of accrued benefits, is denied. 

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318  is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


